Darden, Judge
(dissenting) :
I dissent. The accused was indeed defended by nonlawyer-counsel before this special court-martial. But the record also shows that he was asked if he had been advised of his right under Article 38(b), Uniform Code of Military Justice, 10 USC § 838, to be represented by civilian counsel, military counsel of his own selection, or by counsel duly appointed pursuant to Article 27, Code, supra. Appointed counsel responded in the affirmative in behalf of the accused, stating that the latter would be defended by counsel present. Cf. United States v Donohew, 18 USCMA 149, 39 CMR 149.
Thirty eight days after trial and four days after the convening authority’s action, this accused filled out a form by deleting the word “not,” thereby indicating he had requested lawyer-counsel. In this factual context, I doubt the aptness of United States v Williams, 18 USCMA 518, 40 CMR 230, relied upon by the majority. That case at least turned on a supposed pretrial request for legal counsel. The decision in this ease conflicts with the views in United States v Mitchell, 15 USCMA 516, 520, 36 CMR 14, that:
“. . . It would make a mockery of the judicial process to hold solemn trial proceedings for naught on appeal, when the defense has sat silently by in the trial forum and induced by such inaction the very situation as to which complaint is later made if the trial verdict proves unfavorable. Were that situation to be countenanced, then by silence at trial, reversal on appeal could be assured in the event of a conviction. ‘A criminal trial is not a guessing game’. . . .”
The collective arraignment found erroneous in United States v Pratt, 17 USCMA 464, 467, 38 CMR 262, did not result in prejudice to that accused. Thus, why does it here? Of Pratt’s plea of guilty, the Court concluded:
“. . . There is no reason to believe that correct arraignment practices would have brought about a different plea in light of these attending circumstances. Thus, we are satisfied that in this record error exists unaccompanied by prejudice. Cf. United States v Butler, 9 USCMA 618, 26 CMR 398; United States v Griffin, 15 USCMA 135, 35 CMR 107.”
The conclusion is equally applicable to O’Dell’s plea of guilty.
Finally, the inquiry into the provi-
*39denee of the accused’s plea of guilty is equal to that found in United States v Care, 18 USCMA 535, 40 CMR 247. Moreover, in mitigation, the accused took the stand and related “I am guilty of going UA.”
In short, I find in this case nothing that requires reversal of the accused’s conviction for absence without leave. Indeed, I consider the grant of review in this case as having been improvident.